Further, because the State pleaded laches, appellant was required to
                 overcome the presumption of prejudice to the State. See NRS 34.800(2).
                                Appellant asserted that he had good cause to excuse the
                 procedural defects because (1) his previous post-conviction counsel were
                 ineffective, (2) he recently located evidence supporting a prior ineffective-
                 assistance claim, and (3) the district court order denying his first petition
                 was void. To establish good cause "a petitioner must show that an
                 impediment external to the defense prevented him or her from complying
                 with the state procedural default rules."   See Hathaway v. State, 119 Nev.
                 248, 252, 71 P.3d 503, 506 (2003). Appellant's reasons for the delay in
                 filing his petition do not constitute good cause.    See Brown v. McDaniel,
                 130., Nev. Adv. Op. 60, 331 P.3d 867, 870 (2014). Appellant also failed to
                 overcome the presumption of prejudice to the State and therefore his
                 petition is procedurally barred. Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 2




                                                     Parraguirre


                                                                     ?Qa.
                                                     Douglas




                       2 Thisappeal has been submitted for decision without oral argument,
                 NRAP 34(0(3), and we conclude that the record is sufficient for our review
                 and briefing is unwarranted. See Luckett v. Warden, 91 Nev. 681, 682, 541
                 P.2d 910, 911 (1975).



SUPREME COURT
           OF
        NEVADA
                                                       2
(6   ) 194/A
                  CHERRY, J., concurring:
                              Although I would extend the equitable rule recognized in

                  Martinez v. Ryan, 132 S. Ct. 1309 (2012), to this case because appellant
                  was convicted of murder and is facing a severe sentence, see Brown v.
                  McDaniel, 130 Nev., Adv. Op. 60, 331 P.3d 867 (2014) (Cherry, J.,
                  dissenting), I concur in the judgment on appeal.




                                                     Cherry


                  cc: Hon. William D. Kephart, District Judge
                       Brendan James Nasby
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    eo